—Lahtinen, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a tier II hearing, petitioner was found guilty of failing to obey direct orders from a correction officer and a sergeant not to wear his “do-rag”* in unauthorized areas. The detailed misbehavior report authored by the correction officer who witnessed petitioner’s refusal to obey the direct orders provides substantial evidence of petitioner’s guilt (see, Matter of Daum v Goord, 274 AD2d 715). Petitioner’s contention that he was on his way to the lavatory, the area where petitioner was authorized to wear his “do-rag,” raised a credibility issue properly resolved by the Hearing Officer (see, Matter of Pica v Selsky, 274 AD2d 712). Petitioner’s remaining contentions have been examined and found to be without merit.
Mercure, J. P., Crew III, Peters and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 A “do-rag” is a handkerchief or bandana tied around and over the head.